DETAILED ACTION

Response to Amendment

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Applicant’s amendments and remarks filed on 07/14/2022 have been acknowledged. 
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 


Claim Rejections - 35 USC § 112

4.	Claims 17-26, as amended, remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to the amended claim 17, it is unclear from the claim language how the ‘exterior of the hollow glass body product’ must be structurally inter-related with the ‘outer surface’ of the hollow glass body. It is also unclear how the pressure equalization ‘with respect to the interior and an exterior of the hollow glass body product’ must be inter-related with the ‘venting’ [i.e., ‘releasing fluids via open through holes connecting an interior and an exterior of a container’]. 
	In the amended claim 25, it is not clear how the absence of particles of the recited sizes within the contents of the hollow glass body product can further limit the structure of the claimed apparatus. Note that, in the given context, the negative limitation in question renders the claim indefinite because it attempts to define the invention in terms of what it does not comprise, rather than distinctly and particularly pointing out what the invention actually includes. Additionally, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. 
Drawings

5.	The drawings remain objected to under 37 CFR 1.83(a). It is maintained that the drawings must clearly show and properly reference every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. However, as explained previously, the reference characters ‘14’, ‘16’, ‘18’ and ‘35’, currently appear to point to the same structure. Correction is required. No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Response to Arguments

6.	All of the Applicant s arguments have been fully considered but they are moot in view of new grounds of rejection.   	 
Conclusion

7.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/NATALIA LEVKOVICH/           Primary Examiner, Art Unit 1798